Citation Nr: 0806033	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-19 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge at the RO.  Such request was 
subsequently withdrawn by the veteran in August 2006.  See 38 
C.F.R. § 20.704(e) (2007).  He has not requested a Board 
hearing since that time. 


FINDINGS OF FACT

1.  Service connection for hearing loss was denied by a 
January 1992 rating decision; the veteran was notified of 
this decision by a letter dated in February 1992 and no 
appeal of that decision was received.  

2.  The evidence received subsequent to the January 1992 
rating decision is neither cumulative nor redundant of the 
evidence of record at the time of that decision and raises a 
reasonable possibility of substantiating the claim for 
service connection for bilateral hearing loss on the merits.

3.  It is more likely than not that the veteran's bilateral 
hearing loss is unrelated to his military service.

4.  It is more likely than not that the veteran's tinnitus is 
unrelated to his military service. 




CONCLUSIONS OF LAW

1.  The January 1992 unappealed rating decision that denied 
service connection for hearing loss is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Since the January 1992 rating decision, new and material 
evidence has been received and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
by military service and may not be presumed to have been so 
incurred. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2007).

4.  Tinnitus was not incurred in or aggravated by military 
service and may not be presumed to have been so incurred. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his current hearing loss and 
tinnitus resulted from acoustic trauma in service sustained 
when the field hospital at which he was a patient was bombed.  
See VA Form 21-4138 dated in November 2003.  The veteran also 
maintains that he was exposed to gunfire and noise from tanks 
during active duty and that such acoustic trauma also led to 
his current hearing difficulties and tinnitus.  See VA Form 
21-526 received in May 2003.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by letters sent 
to the veteran in June, July, August, and September 2003 that 
fully addressed all four notice elements and were sent prior 
to the initial AOJ decision in this matter.  These letters 
informed the veteran of what evidence was required to 
substantiate his claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

The veteran was also sent a letter in March 2006 which 
advised him of the information and evidence needed to 
establish a disability rating for service-connected 
conditions and the effective date to be assigned such 
ratings.  See generally Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Although the March 2006 letter was sent to the 
veteran after the initial adjudication of his claims in May 
2004, such error was harmless given that service connection 
is being denied for both hearing loss and tinnitus, and hence 
no rating or effective date will be assigned.  

As will be discussed in greater detail below, the veteran's 
hearing loss claim involves the threshold question of whether 
new and material evidence has been received to reopen the 
veteran's previously-denied service-connection claim for 
bilateral hearing loss.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (the Court) clarified VA's duty to notify in the 
context of claims to reopen.  With respect to such claims, 
the Court held that VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Although the July 2003 letter advised the veteran of the need 
to submit new and material evidence to reopen his hearing 
loss claim and described what constitutes the same, neither 
this letter nor any of the other VCAA letters sent to the 
veteran outlined the bases for the prior January 1992 denial 
of service connection for hearing loss.  Moreover, none of 
these letters advised the veteran of what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Such notice deficiency, however, has 
been rendered moot by the Board's reopening of the veteran's 
service-connection claim for hearing loss herein.  As 
explained above, the veteran has already been provided 
adequate notice of the evidence needed to substantiate this 
claim on the merits.  

In addition to the requisite notice, VA also has a duty to 
assist the veteran in the development of his claims.  This 
duty includes assisting the veteran in the procurement of 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The evidence of record includes 
service medical records, VA treatment records, treatment 
records from the veteran's private audiologist, the report of 
an April 2004 VA audiological examination, and multiple 
written statements from the veteran outlining the 
circumstances surrounding his in-service noise exposure.  
Neither the veteran nor his representative have identified 
any other outstanding evidence which has yet to be obtained.  
The veteran indicated in a May 2006 statement that he has 
"no other information or evidence to give VA to substantiate 
my claim."  

In short, the Board finds that VA has satisfied its duties to 
notify and assist and additional development efforts at this 
time would only result in an unnecessary delay in this case.  

In regard to whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for bilateral hearing loss, as previously noted, a 
January 1992 rating decision denied the veteran service 
connection for bilateral hearing loss.  The RO determined 
that although the veteran had a hearing loss, there was no 
competent medical evidence relating this disability to his 
military service.  As the veteran did not timely appeal the 
RO's decision, it became final.  38 C.F.R. § 20.1103 (2007).

In May 2003, the veteran again sought service connection for 
bilateral hearing loss.  The May 2004 rating decision denied 
the claim on the merits without regard to the prior final 
denial.  This appeal followed.  

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously-disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When determining whether 
a claim should be reopened, the credibility of the newly-
submitted evidence is presumed.  See Justus v. Principi, 
3 Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

The evidence obtained since the January 1992 rating decision 
includes VA outpatient treatment records dated from June to 
October, 2005; treatment records from the veteran's private 
audiologist dated in May 2003; the report of an April 2004 VA 
audiological examination; and multiple written statements 
from the veteran outlining the circumstances surrounding his 
in-service noise exposure.  

The recently-obtained medical evidence, particularly the 
treatment records from the veteran's private audiologist and 
the April 2004 VA examination report, provide a much clearer 
picture of the veteran's bilateral hearing loss than was 
available at the time of the prior final denial.  At that 
time, the record contained no post-service medical evidence 
regarding the nature, severity or etiology of the veteran's 
hearing loss.  The only evidence regarding the veteran's 
hearing difficulties were his own statements.  

The various written statements submitted by the veteran have 
also clarified his account of the circumstances surrounding 
his in-service noise exposure.  In particular, the veteran 
explained that he was a patient at a field hospital in Liege, 
Belgium in late 1944 when that facility was bombed.  The 
veteran noted that he temporarily lost hearing after the 
bombs exploded and never fully regained his hearing following 
the attack.  The veteran also indicated that he has 
experienced a "buzzing" sound in his ears ever since the 
attack.  A detailed description of the circumstances 
surrounding the veteran's in-service noise exposure and his 
post-service symptoms was not of record at the time of the 
prior final denial.  To the contrary, at the time of the 
January 1992 rating decision, the claims file included 
essentially no explanation from the veteran as to the nature 
and extent of his in-service noise exposure or of the 
symptoms observed.

Accepting the credibility of the medical evidence and the 
veteran's statements for purposes of determining whether this 
claim should be reopened, (see Justus, supra) the Board 
concludes that the evidence obtained since the January 1992 
rating decision is both new and material and raises the 
reasonable possibility of substantiating the claim on the 
merits.  Accordingly, the claim to reopen is granted and the 
Board will proceed to adjudicate the veteran's service-
connection claim for bilateral hearing loss on the merits.  

Because the veteran's service-connection claims for bilateral 
hearing loss and tinnitus involve identical provisions of law 
and a similar factual background, the Board will address them 
in common discussion.  The Board notes at the outset that 
although the evidence submitted since the January 1992 rating 
decision is sufficient to reopen the veteran's service-
connection claim for bilateral hearing loss, it now must be 
evaluated in light of all of the evidence of record.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including organic 
disabilities of the nervous system such as sensorineural 
hearing loss, when manifested to a compensable degree within 
the initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

There is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA.  On VA audiometric 
examination in April 2004, auditory thresholds for all of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz in the each 
ear were 26 decibels or greater.  Speech recognition scores 
for each ear using the Maryland CNC Test were also well below 
94 percent.  See 38 C.F.R. § 3.385 (2007).  The April 2004 VA 
examination report also noted that the veteran has tinnitus.  
The first Hickson element has clearly been satisfied for both 
bilateral hearing loss and tinnitus.

With respect to the second Hickson element, the veteran has 
indicated that he was exposed to loud noise during service 
when the hospital at which he was a patient was bombed in 
late 1944.  The veteran also indicated in his May 2003 claim 
form that he was exposed to noise from tanks and gunfire 
during service.  See VA Form 21-526, received in May 2003.  
Given the veteran's in-service duties as a medic in the 
European theatre of operations, such noise exposure is 
likely.  The second Hickson element has also been met.

The key question in the instant case is the final Hickson 
element, medical nexus.  While the veteran's private 
audiologist noted the veteran's report of in-service noise 
trauma, she offered no opinion as to its relationship to the 
veteran's current hearing problems and tinnitus.  The only 
medical opinion of record regarding the etiology of the 
veteran's bilateral hearing loss and tinnitus is that of the 
April 2004 VA examiner.  After reviewing the veteran's 
medical history and conducting audiometric testing, the April 
2004 VA examiner determined that the veteran's bilateral 
hearing loss and tinnitus were unrelated to in-service 
acoustic trauma and were more likely due to other causes.  
The VA examiner found it significant that the veteran's 
hearing was found to be normal on service separation in light 
of the veteran's assertion during the April 2004 examination 
that his hearing loss was of sudden onset following the 
attack and remained constant without gradual change or 
fluctuation.  The examiner reasoned that although the 
whispered voice hearing test used on discharge "might not be 
sensitive to some degrees of noise induced hearing loss, it 
is reasonable to expect that the loss of the magnitude 
claimed by the veteran would have been noted."  The VA 
examiner also explained that the asymmetric nature of the 
veteran's hearing loss and the symptoms of left ear hearing 
loss suggest etiologies other than acoustic trauma.  

The only other evidence of record connecting the veteran's 
current hearing loss and tinnitus to in-service noise 
exposure is the veteran's own statements.  In this regard, 
the Board notes that the veteran received training as a 
medical technician in service and served for three months as 
a "medical aidman" and six months as a hospital orderly.  
His Separation Qualification Record also notes that during 
service, the veteran performed "various medical duties as a 
male nurse to assist medical officers in the care and 
treatment of sick, injured and wounded patients."  The Board 
therefore may not reject out of hand the veteran's opinion 
that his current hearing loss and tinnitus are related to 
noise exposure in service.  Compare Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (lay persons without medical 
training are not competent to attribute symptoms to a 
particular cause or to otherwise comment on medical matters) 
with Goss v. Brown, 9 Vet. App. 109 (1996) (to qualify as an 
expert, a person need not be licensed to practice medicine, 
but just have special knowledge and skill in diagnosing and 
treating human ailments).  

However, there is no indication that the veteran's in-service 
medical training was more than rudimentary and there is no 
indication that he received any credentials as a health care 
professional or any specialized training in audiology.  His 
opinion is less persuasive than the opinion of the examiner 
who conducted the April 2004 VA examination who was an 
audiologist and whose medical training is far superior to 
that of the veteran.  See Black v. Brown, 10 Vet. App. 297, 
284 (1997) (in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data).  
The Board also finds it significant that the April 2004 
examiner's opinion made extensive reference to the other 
medical evidence of record, and included a full explanation 
for the ultimate conclusions reached.  The Board accordingly 
places greater weight and probative value on the April 2004 
VA examiner's opinion than on that of the veteran.

The third Hickson element therefore not been met and the 
veteran's claims fails on this basis.  Service connection for 
bilateral hearing loss and tinnitus is accordingly denied.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  To this extent only, the appeal is allowed.

Service connection for bilateral hearing loss is not 
established. The appeal is denied.

Service connection for tinnitus is not established.  The 
appeal is denied.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


